In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00158-CR
______________________________


MARIO ANTHONY GAMBOA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 04-0238X


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Mario Anthony Gamboa appeals from his conviction by a jury for the offense of aggravated
assault with a deadly weapon on a public servant.  Two cases were tried together.  The jury assessed
Gamboa's punishment at thirty-five years' imprisonment for the count in this case.  The trial court
sentenced Gamboa consistent with the jury's verdict.  The cases have been appealed separately, but
have been briefed together.
            Because the briefs and arguments raised therein are identical in both appeals, for the reasons
stated in Gamboa v. State, No. 06-04-00157-CR, we likewise resolve the issues in this appeal in
favor of the State.
            We affirm the judgment of the trial court.


                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          August 23, 2005
Date Decided:             August 24, 2005

Do Not Publish